 Case 4:19-cv-00174-P Document 56 Filed 09/21/21          Page 1 of 18 PageID 1109



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

GAVIN MCINTIRE,                            §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §     Civil Action No. 4:19-cv-00174-P
                                           §
BNSF RAILWAY COMPANY,                      §
                                           §
       Defendant.                          §

                      MEMORANDUM OPINION & ORDER

      Plaintiff Gavin McIntire filed the instant civil action against Defendant BNSF

Railway Company—his former employer—for BNSF’s alleged violations of the Family

and Medical Leave Act (“FLMA”) and Section 504 of the Rehabilitation Act of 1973

(“Rehabilitation Act”). ECF No. 1. Now before the Court are competing motions for

summary judgment (ECF Nos. 44, 47), responses (ECF Nos. 50, 52), and replies (ECF

Nos. 54, 55).   Having considered the motions, responses, and replies, briefing and

appendices, as well as the applicable law, the Court concludes for the reasons set forth

below that McIntire’s Motion for Partial Summary Judgment should be DENIED and

BNSF’s Motion for Summary Judgment should be GRANTED. Accordingly, McIntire’s

claims should be and hereby are DISMISSED with prejudice.

                                   BACKGROUND

A.    McIntire’s Employment with BNSF and the Rules Governing His Employment

      McIntire was employed by BNSF as a mechanical carman for fifteen years until

January 2019. BNSF’s MSJ Resp. App’x at 87, ECF No. 51. During his time at BNSF,
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21             Page 2 of 18 PageID 1110



McIntire was a union employee in the mechanical department and as such was subject to a

collective bargaining agreement (“CBA”) between the union and BNSF. Undisputed Fact

1, ECF No. 45 at 14, Admitting Undisputed Fact 1, ECF No. 52 at 6. It is undisputed that

pursuant to the CBA, McIntire was subject to BNSF’s Mechanical Attendance Guidelines

(“Attendance Guidelines”). Id.; BNSF’s MSJ Resp. App’x at 1–2. 1

         Under the Attendance Guidelines, an employee is subject to formal discipline when

his absences become excessive. BNSF’s MSJ App’x at 88–89 (Decl. of Erik Velasco at ¶¶

3, 5), ECF No. 46. It is undisputed that McIntire was subject to BNSF’s Mechanical Safety

Rules.       Mechanical Safety Rule 28.14 provides that BNSF’s mechanical shop craft

employees (which includes carmen) must report for duty at the designated time and place.

Id. at 89. When an employee’s attendance indicates a pattern of excessive absenteeism,

that employee receives an investigation notice of alleged absenteeism in violation of Rule

28.14. Id. The employee is given an opportunity to challenge the notice and have a hearing

or request a waiver and accept discipline. Id. The Attendance Guidelines provide the

following disciplinary action for excessive absenteeism during a 12-month rolling period:

a formal reprimand for the first violation; a 10-day record suspension for the second

violation; a 20-day record suspension for the third violation; and dismissal for the fourth

violation. Id. at 90. If an employee has three attendance-related violations plus one active




         1
        The Attendance Guidelines are used as part of BNSF’s Policy for Employee Performance
Accountability (“PEPA”). Id. PEPA provides progressive levels of discipline, which a team
reviews if an investigation and discipline could result in dismissal. Id. at 2.

                                             2
  Case 4:19-cv-00174-P Document 56 Filed 09/21/21                  Page 3 of 18 PageID 1111



Level S violation 2 within the previous three years, the employee is subject to dismissal. Id.

It is undisputed that McIntire received a Level S Record Suspension for a safety violation

that occurred on January 13, 2017. Undisputed Fact 5, ECF No. 45 at 14; Admitting

Undisputed Fact 5, ECF No. 52 at 6; BNSF’s MSJ App’x at 79, 80.

B.     McIntire’s History of FMLA Leave and Attendance Issues: 2016–2018

       In 2016, McIntire was diagnosed with diabetes. 3 Following his diagnosis, McIntire

requested and was approved for intermittent FMLA leave. Undisputed Facts 2, 3, ECF No.

45 at 14; Admitting Undisputed Facts 2, 3, ECF No. 52 at 6. McIntire took several days

of intermittent leave between May 2016 and May 2017. Undisputed Fact 4, ECF No. 45

at 14, Admitting Undisputed Fact 4, ECF No. 52 at 6. Those days were approved, and he

was allowed to return to work after each of those absences.                 Id.   After McIntire’s

intermittent FMLA leave expired in May 2017, he did not reapply for FMLA leave because

he felt better and did not think he needed leave. Undisputed Fact 6, ECF No. 45 at 15;

Admitting Undisputed Fact 6, ECF No. 52 at 6.

       On August 29, 2017, McIntire received a formal reprimand for violating the

Attendance Guidelines. Undisputed Fact 7, ECF No. 45 at 15; Admitting Undisputed Fact


       2
         A Level S violation involves a BNSF employee who has violated PEPA with a “serious
violation,” which includes “any work rule or procedure that is intended to protect employees, the
public and other from a potentially serious injury or fatality.” BNSF’s MSJ App’x at 4, 90.
       3
         BNSF does not dispute that as a person diagnosed with diabetes, McIntire qualifies as an
“eligible employee” with a “serious health condition” under the FMLA, BNSF’s Resp. to MSJ at
2, ECF No. 50 (“Insofar as Plaintiff seeks summary judgment on the assertions that he was an
eligible employee and had a ‘serious health condition’ under the FMLA, those elements of
Plaintiff’s claim are not in dispute.”), and that McIntire is “disabled” under the Rehabilitation Act.
See id. at 3 (“To the extent Plaintiff seeks summary judgment on the claim that he is disabled under
the Rehabilitation Act, that point is not in dispute.”).
                                                  3
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21            Page 4 of 18 PageID 1112



7, ECF No. 52 at 6. On October 12, 2017, McIntire received a 10-day suspension for

violating the Attendance Guidelines. Undisputed Fact 8, ECF No. 45 at 15; Admitting

Undisputed Fact 8, ECF No. 52 at 6. On May 9, 2018, McIntire received a 20-day

suspension for violating the Attendance Guidelines. Undisputed Fact 9, ECF No. 45 at 15;

Admitting Undisputed Fact 9, ECF No. 52 at 6.           McIntire never challenged these

reprimands. Therefore, it is undisputed that in the 12 months preceding August 14, 2018,

McIntire had received three formal Attendance Guidelines reprimands and he had an active

Level S Record Suspension for a safety violation.

C.    McIntire’s Undisputed August 14, 2018 Absence and the Fallout Leading
      to Termination

      McIntire was absent on August 14, 2018. Undisputed Fact 10, ECF No. 45 at 15;

Admitting Undisputed Fact 10, ECF No. 52 at 6. One of BNSF’s Mechanical Foreman,

Christopher Williamson testified that when McIntire called out, he told Williamson that he

had a family emergency but provided no other reason for his absence. BNSF’s MSJ App’x

at 95. Indeed, Williamson testified that McIntire “never told [him] his reason for calling

out on August 14, 2018 was related to a medical condition nor that it should have been

covered by FMLA.”       Id.   In his deposition, McIntire confirmed that he never told

Williamson anything other than he had a family emergency:

      Q.     So in this document Chris Williamson is reporting that what you told
             him was family emergency. You see that, correct?

      A.     Yes.

      Q.     And so that is, in fact, what you told him that day, isn’t it, that you
             had a family emergency, correct?


                                            4
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21            Page 5 of 18 PageID 1113



       A.     Yes.

Id. at 107. Williamson’s documented call notes from August 14, 2018 also confirm this

account. Id. at 95, 97.

       Yet McIntire contends that his blood sugar was high, and that when he called in he

told Williamson that he was disoriented, dizzy, not safe for work, and that he had a family

emergency. Pl.’s MSJ Resp. at 2; Pl.’s MSJ Resp. App’x at Ex. 1, ECF No. 53 at 34–35.

McIntire testified that he did not tell his foreman on August 14 that his leave was coded

for FMLA because it was not approved as of that date. Pl.’s MSJ Resp. App’x at 41. It is

undisputed that McIntire returned to work the next day.

       The parties agree that McIntire’s 12-month rolling period for attendance-related

violations would have renewed on August 30, 2018. Pl.’s Resp. at 2. They disagree about

whether McIntire expected his FMLA notice to cover the August 14, 2018 absence. BNSF

said he did not, but McIntire claims that his medical certification—which was submitted

on August 16, 2018—provided a period of intermittent leave from August 2, 2018 through

August 2, 2019. BNSF’s MSJ App’x at 52, 58–62. A review of the “Notice of Intent to

Take Paid/Unpaid FMLA Leave” form submitted by McIntire reveals that he did not fill

out the blank for “Effective date of leave.” BNSF’s MSJ App’x at 52.

       BNSF eventually approved McIntire for FMLA leave, but it was from August 16,

2018—the date of the request—through August 15, 2019. Pl.’s Resp. at 2. And the

approval letter—dated August 27, 2018—contained the bold warning: “If this is not the

approval you were seeking, please work with your provider to have an updated

medical certification document submitted to our team, or feel free to call should you

                                            5
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21               Page 6 of 18 PageID 1114



have a question.” BNSF’s MSJ App’x at 74. McIntire does not argue or set forth evidence

that he contacted BNSF’s employee services team and challenged that his leave should

have been applied earlier. In fact, he testified that he never made such a request:

       Q.     Did you ever -- after August 14th, did you ever go back to Chris
              Williamson and say, hey, I think that my August 14 layoff should have
              been coded as FMLA leave?

       A.     No, because I knew at the time I wasn’t approved yet for FMLA.
              That’s why I couldn’t use that code.

       Q.     Okay. Did you ever go talk to anybody else and ask to have that --
              any other foreman and ask to have that changed?

       A.     No.

BNSF’s MSJ App’x at 115–16. For its part, BNSF’s Manager of Employee Services,

Adam Price, testified that “[t]here is no record of Gavin McIntire contacting Employee

Services to question the dates for which his 2018 intermittent FMLA leave was approved,

nor is there a record that he made a request that his 2018 FMLA leave be applied

retroactively to any date before August 16, 2018.” Id. at 25–26.

       In response to the August 14, 2018 absence, BNSF issued a disciplinary notice and

set an investigation hearing for September 5, 2018. 4 BNSF’s MSJ Resp. App’x at 7.

However, due to McIntire’s absence for approved leave, the investigation hearing was


       4
         The investigation was conducted by David Moreno, BNSF’s Superintendent of Field Ops,
who testified that he reviewed various materials regarding McIntire. BNSF’s MSJ App’x at 10.
After reviewing McIntire’s file, Moreno concluded that McIntire was in violation of Mechanical
Safety Rule 28.14 for excessive absenteeism and that he had an active Level S 30 day record
suspension, so Moreno recommended to the chief mechanical officer that McIntire be dismissed.
Id. at 10–11. Moreno testified that his dismissal recommendation was based solely on McIntire’s
violation of the Attendance Guidelines and had nothing to do with McIntire’s diabetes or request
for FMLA leave. Id. at 11.

                                               6
  Case 4:19-cv-00174-P Document 56 Filed 09/21/21               Page 7 of 18 PageID 1115



postponed until January 4, 2019. Id. at 10–11. On January 4, 2019, McIntire and a union

representative attended McIntire’s investigation hearing regarding McIntire’s August 14,

2018 violation. BNSF’s MSJ App’x at 11. The hearing afforded McIntire the opportunity

to present and cross-examine witnesses, as well as introduce into the record information

relevant to the investigation. Id. at 13. BNSF terminated McIntire’s employment on

January 18, 2019, as a result of McIntire’s August 14, 2018 absence. Id. at 87.

                                PROCEDURAL HISTORY

       McIntire filed this civil action on February 26, 2019. ECF No. 1. He alleged claims

(1) under the FMLA for denial of benefits, interference, and retaliation; and (2) under the

Rehabilitation Act for discrimination, denial of reasonable accommodations, and

retaliation. Id.

       Pursuant to the Court’s Order (ECF No. 43), the parties filed motions for summary

judgment. BNSF filed a Motion for Summary Judgment (ECF No. 44), and McIntire filed

a Motion for Partial Summary Judgment (ECF No. 47). Each side has filed responses (ECF

Nos. 50, 52) and replies (ECF Nos. 54, 55). In his response, McIntire expressly withdrew

his claims for retaliation under the FMLA and disability discrimination under the

Rehabilitation Act. ECF No. 52 at 1. And although he did not withdraw his retaliation

claim under the Rehabilitation Act, he did not brief the claim in response to BNSF’s Motion

for Summary Judgment, so the Court concludes that the claim is abandoned. 5 Thus,



       5
        “When a plaintiff fails to defend a claim in response to . . . a summary judgment motion,
the claim is deemed abandoned.” See Arias v. Wells Fargo Bank, N.A., No. 3:18-CV-00418-L,
2019 WL 2770160, at *2–3 (N.D. Tex. July 2, 2019) (citing Black v. N. Panola Sch. Dist., 461
                                               7
  Case 4:19-cv-00174-P Document 56 Filed 09/21/21                Page 8 of 18 PageID 1116



McIntire’s only live claims remaining are for interference under the FMLA and for denial

of a reasonable accommodation under the Rehabilitation Act. The motions for summary

judgment are now ripe for review.

                                    LEGAL STANDARD

       Summary judgment is proper when the pleadings and evidence on file show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). “[T]he substantive law will identify which facts

are material.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine

dispute as to any material fact exists “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. The movant makes a showing that there is

no genuine dispute as to any material fact by informing the court of the basis of its motion

and by identifying the portions of the record which reveal there are no genuine material

fact issues. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); FED. R. CIV. P. 56(c).

       When reviewing the evidence on a motion for summary judgment, the court must

decide all reasonable doubts and inferences in the light most favorable to the nonmovant.

See Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988). The court cannot

make a credibility determination in light of conflicting evidence or competing inferences.

Anderson, 477 U.S. at 255. As long as there appears to be some support for the disputed

allegations such that “reasonable minds could differ as to the import of the evidence,” the

motion for summary judgment must be denied. Id. at 250. When the parties cross-move


F.3d 584, 588 n.1 (5th Cir. 2006) (determining that the plaintiff abandoned his claim by failing to
respond to the defendant’s Supplement to Motion for Summary Judgment)).
                                                8
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21             Page 9 of 18 PageID 1117



for summary judgment, the court must review “each party’s motion independently, viewing

the evidence and inferences in the light most favorable to the nonmoving party.” Ford

Motor Co. v. Tex. Dep’t of Transp., 264 F.3d 493, 498 (5th Cir. 2001).

                                       ANALYSIS

A.     McIntire’s FMLA claim for interference fails because his notice was not
       sufficient.

       To protect the prescriptive rights of eligible employees, the FMLA makes it

unlawful for an employer to “interfere with, restrain, or deny the exercise of or the attempt

to exercise,” any right provided under the FMLA. 29 U.S.C. § 2615(a)(1). “The FMLA

does not define ‘interference,’ but Department of Labor regulations provide that

interference includes refusing to authorize FMLA leave, restraining or discouraging FMLA

leave, and retaliating against employees who exercise FMLA rights.” Forbes v. Unit Tex.

Drilling, L.L.C., 526 F. App’x 376, 379 (5th Cir. 2013) (citing 29 C.F.R. § 825.220). Thus,

to establish a prima facie FLMA interference claim, a plaintiff must show that: (1) he is an

eligible employee; (2) the defendant is an employer; (3) he was entitled to FMLA leave;

(4) he gave the defendant proper notice of his intention to take leave; and (5) the defendant

denied him benefits to which he was entitled. See Lindsey v. Bio-Med. Applications of La.,

L.L.C., No. 20-30289, 2021 WL 3613632, at *3 (5th Cir. Aug. 16, 2021); Caldwell v.

KHOU-TV, 850 F.3d 237, 245 (5th Cir. 2017).

       McIntire alleges that his August 14, 2018 absence should have been covered by

intermittent FMLA leave and BNSF’s denial of such coverage interfered with his FMLA

rights. Compl. at ¶ 23. McIntire’s interference claim rests on the allegation that BNSF


                                             9
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21           Page 10 of 18 PageID 1118



was provided notice of his need for FMLA by his verbal notification on August 14, 2018

and his written request on August 16, 2018. Pl.’s Resp. at 6. BNSF challenges the notice

element of McIntire’s interference claim, contending that the August 14, 2018 phone call

had nothing to do with FMLA leave and instead was because McIntire said he had a “family

emergency.” Def.’s MSJ Reply at 3.

       The efficacy of a notice requesting FMLA leave is not contingent on magic words

but the absence of magic words is balanced against the fact that employers are not required

to be “clairvoyant.” In Lanier v. University of Texas Southwestern Medical Center, the

Fifth Circuit explored what constitutes proper notice under the FMLA and how the rights

of employees and employers must be balanced in this regard:

       Although an employee need not use the phrase “FMLA leave,” she must give
       notice that is sufficient to reasonably apprise her employer that her request
       to take time off could fall under the FMLA. This court does not apply
       categorical rules for the content of the notice; instead we focus on what is
       “practicable” based on the facts and circumstances of each individual. An
       employer may have a duty to inquire further if statements made by the
       employee warrant it, but the employer is not required to be clairvoyant.

527 F. App’x 312, 316 (5th Cir. 2013) (cleaned up).

       FMLA regulations further clarify that a seasoned FMLA recipient is held to a higher

standard when notifying his employer:

       When an employee seeks leave due to a qualifying reason, for which the
       employer has previously provided the employee FMLA—protected leave,
       the employee must specifically reference either the qualifying reason for
       leave or the need for FMLA leave. Calling in “sick” without providing more
       information will not be considered sufficient notice to trigger an employer’s
       obligations under the Act.




                                            10
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21          Page 11 of 18 PageID 1119



29 C.F.R. § 825.303(b) (emphasis added).         Relatedly, FMLA regulations require

employees to comply with their employer’s policies related to “usual and customary notice

and procedural requirements for requesting leave,” and “[i]f an employee does not comply

with the employer’s usual notice and procedural requirements, and no unusual

circumstances justify the failure to comply, FMLA—protected leave may be delayed or

denied.” Id. § 825.303(c).

      The undisputed evidence demonstrates that McIntire’s August 14, 2018 phone call

was not sufficient notice under the FMLA. First, McIntire had previously sought and

obtained intermittent FMLA leave in 2016 for diabetes:

      Q.     How many times did you take FMLA leave while you were employed
             at BNSF?

      A.     Back in 2016 when I was on it, I would not take a lot but I did take
             it.

      Q.     Was that intermittently in 2016?

      A.     Yes.

      Q.     Other than 2016, did you apply for FMLA leave at any other time
             when you were working for BNSF?

      A.     No. I did not reapply for it for 2017 because I was physically,
             medically feeling better and I didn’t think I needed to be on it until
             ‘18 rolled around and it came back full force.

      Q.     What was the FMLA leave for in 2016?

      A.     Same thing, diabetes.

      Q.     How did you go about requesting FMLA leave in 2016?

      A.     I went through the proper channels and filled the forms and paperwork
             out and they approved me for it.

                                           11
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21              Page 12 of 18 PageID 1120




BNSF’s MSJ App’x at 101–02. In other words, McIntire knew how the process worked.

He testified that he had done it before and that he had even used the “proper channels” and

approved forms. 6

       Second, the foreman, Christopher Williamson, testified that McIntire did not

mention that the reason for his call out was diabetes (or some other medical condition).

BNSF’s MSJ App’x at 95. McIntire’s deposition testimony confirmed Williamson’s

testimony:

       Q.     So in this document Chris Williamson is reporting that what you told
              him was family emergency. You see that, correct?

       A.     Yes.

       Q.     And so that is, in fact, what you told him that day, isn’t it, that you
              had a family emergency?

       A.     Yes.

       Q.     So you didn’t tell him anything else, just family emergency, correct?

       A.     Yes.

       Q.     Okay.

Id. at 52. Even McIntire testified that the reason he did not use FMLA code when he called

off was because he was not approved for FMLA. Id. at 116–17. While McIntire tried to




       6
         McIntire’s familiarity with BNSF’s FMLA policy is unsurprising given the testimony of
Adam Price, the Manager of BNSF’s Employee Services Department, and the attached FMLA
application packet that Mr. Price testified is available for BNSF employees to download from the
employee portal website. BNSF’s MSJ App’x at 23, 27–50. The packet provides incredibly
detailed forms, instructions, and answers to frequently asked questions regarding FMLA and
BNSF’s FMLA policy. Id.
                                              12
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21           Page 13 of 18 PageID 1121



connect his “family emergency” explanation in the call to his later FMLA request, such

information was not presented until after McIntire missed work on August 14, 2018.

       In light of these facts and circumstances, the Court concludes that there were no

unusual circumstances justifying McIntire’s failure to comply with BNSF’s FMLA request

policies and that the August 14, 2018 phone call was insufficient for a seasoned FMLA

recipient to reasonably apprise BNSF that McIntire was requesting FMLA leave. See

Lanier, 527 F. App’x at 317 (affirming grant of summary judgment on employee’s FMLA

interference claim when the employee’s “only request was to be relieved of on-call duty

that night” and that employee “had taken FMLA leave in the past and was familiar with

the proper way to request it”).

       McIntire’s subsequent written request for FMLA leave does not change this

conclusion. It is true McIntire requested FMLA leave on August 16, 2018, which BNSF

granted in its August 27, 2018 letter. But the letter did not grant retroactive leave and

instead approved McIntire for intermittent leave from August 16, 2018 through August 15,

2019. The letter gave McIntire an opportunity to challenge the leave that he had been

granted if it was not the leave he was seeking, but McIntire never challenged the FMLA

leave period. McIntire sets forth nothing to indicate unusual circumstances warranting

departure from BNSF’s usual and customary notice and procedure requirements. See 29

C.F.R. § 825.303(c).

       Considering all of the facts and circumstances of this case, Satterfield v. Wal-Mart

Stores, Inc., 135 F.3d 973, 980–81 (5th Cir. 1998), the Court concludes that McIntire had

a history of absenteeism in the 12 months preceding August 14, 2018, and that he was

                                            13
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21              Page 14 of 18 PageID 1122



under an active Level S violation at that time, that he knew how to request intermittent

FMLA leave for diabetes because he had done it before, and that there were no unusual

circumstances justifying McIntire’s failure to comply with BNSF’s FMLA leave-request

policies in this instance, so his FMLA request after his fourth absence and after failing to

use the proper channels “was either too little, or too late, or both.” Id. at 982. And finally,

to the extent the leave from August 16, 2018 through August 15, 2019 was not what

McIntire was seeking, he was given the opportunity to say so, but he did not.

       Therefore, the Court concludes that BNSF’s Motion for Summary Judgment on

McIntire’s FMLA interference claim should be and hereby is GRANTED.

B.     McIntire’s Rehabilitation Act claim for reasonable accommodation fails
       because FMLA leave is not a request for a reasonable accommodation as a
       matter of law.

       The Rehabilitation Act prohibits discrimination against qualified individuals with

disabilities who are employed by entities that receive federal funds. 29 U.S.C. § 794(a).

“The [Rehabilitation Act] was enacted ‘to ensure that handicapped individuals are not

denied jobs or other benefits because of prejudiced attitudes or ignorance of others.’”

Delano-Pyle v. Victoria Cnty., Tex., 302 F.3d 567, 574 (5th Cir. 2002) (quoting Brennan

v. Stewart, 834 F.2d 1248, 1259 (5th Cir. 1988)). “The [Rehabilitation Act] and the

[Americans with Disabilities Act] ADA are judged under the same legal standards, and the

same remedies are available under both Acts[,]” Kemp v. Holder, 610 F.3d 231, 234 (5th

Cir. 2010), so the “[j]urisprudence interpreting either section is applicable to both.”




                                              14
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21                Page 15 of 18 PageID 1123



Delano-Pyle, 302 F.3d at 574. 7 To succeed on a Rehabilitation Act claim for failure to

provide a reasonable accommodation, a plaintiff must establish the following: (1) the

plaintiff is a qualified individual with a disability; (2) the disability and its consequential

limitations were known by the covered employer; and (3) the employer failed to make

reasonable accommodations for such known limitations. Weber v. BNSF Ry. Co., 989 F.3d

320, 323 (5th Cir. 2021) (Willett, J.). In this Circuit, FMLA leave cannot constitute a

reasonable accommodation because “an employee seeking FMLA leave is by nature

arguing that he cannot perform the functions of the job, while an employee requesting a

reasonable accommodation communicates that he can perform the essential functions of

the job.” Acker v. Gen. Motors, L.L.C., 853 F.3d 784, 791–92 (5th Cir. 2017) (Jones, J.).

       McIntire’s failure-to-accommodate claim is grounded on his FMLA request and

BNSF’s denial of it. ECF No. 1 at ¶¶ 31–33. BNSF challenges McIntire’s failure-to-

accommodate claim on the ground that McIntire admitted he never requested a reasonable

accommodation and only made an FMLA leave request. And because an FMLA leave

request is not a reasonable accommodation as a matter of law, summary judgment should

be granted on McIntire’s reasonable accommodation claim. BNSF’s MSJ Br. at 14, ECF

No. 45 at 19.




       7
         The only exception to their common jurisprudence relates to causation. Wilson v. City of
Southlake, 936 F.3d 326, 330 (5th Cir. 2019). “The causation standard under Section 504 is ‘solely
by reason’ of disability, whereas the ADA applies even if discrimination is not the “sole reason”
for the challenged action.” Harrison v. Klein Indep. Sch. Dist., 856 F. App’x 480, 482 n.2 (5th
Cir. 2021) (cleaned up).
                                               15
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21            Page 16 of 18 PageID 1124



       The Court is bound by Fifth Circuit precedent, and in Acker the Fifth Circuit held

that merely requesting FMLA leave is not a reasonable accommodation that will support a

Rehabilitation Act claim. 853 F.3d at 791; see also Trevino v. United Parcel Serv., No.

3:08-CV-0889-B, 2009 WL 3423039, at *12 (N.D. Tex. Oct. 23, 2009) (Boyle, J.) (“FMLA

leave is not a reasonable accommodation under the ADA; rather, it is a right enforceable

under a separate statutory provision.”).

       Here, McIntire conceded that he could not recall any accommodation he requested

other than FMLA leave:

       Q.     Okay. One of the allegations that you have made in this lawsuit is that
              you were denied a reasonable accommodation. What reasonable
              accommodation did you request from BNSF?

       A.     I don’t remember requesting anything. I didn’t want this to lead down
              the road of termination. That’s basically it.

BNSF’s MSJ App’x at 119–20. In Acker, Judge Jones compared the FMLA to the ADA

and recognized that “requesting FMLA leave alone is not a request for an ADA reasonable

accommodation.” 853 F.3d at 791. Thus, simply requesting FMLA leave without anything

more will not support a failure-to-accommodate claim. Cf. Willard v. Friendswood ISD,

No. 3:18-CV-00233, 2019 WL 2906294, at *3 (S.D. Tex. June 11, 2019) (recommending

motion to dismiss be granted on retaliation claim when “[n]othing in the Complaint

indicate[ed] [the plaintiff] asked for any additional accommodation aside from taking

FMLA leave”), rep. & rec. adopted, No. 3:18-CV-00233, 2019 WL 2905132 (S.D. Tex.

July 5, 2019). Accordingly, McIntire’s Rehabilitation Act claim fails.




                                            16
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21           Page 17 of 18 PageID 1125



       But even if intermittent leave under the FMLA was not precluded as a reasonable

accommodation as a matter of law, McIntire’s claim would still not survive summary

judgment because BNSF granted the requested accommodation. That is, it is undisputed

that McIntire was granted intermittent leave from August 16, 2018 through August 15,

2019. And in so granting, BNSF gave McIntire a chance to object if it was not the

accommodation he sought: “If this is not the approval you were seeking, please work

with your provider to have an updated medical certification document submitted to

our team, or feel free to call should you have a question.” BNSF’s MSJ App’x at 74.

But McIntire testified that he did not challenge the accommodation and seek to have it

applied retroactively:

       Q.     Did you ever -- after August 14th, did you ever go back to Chris
              Williamson and say, hey, I think that my August 14 layoff should have
              been coded as FMLA leave?

       A.     No, because I knew at the time I wasn’t approved yet for FMLA.
              That’s why I couldn’t use that code.

       Q.     Okay. Did you ever go talk to anybody else and ask to have that --
              any other foreman and ask to have that changed?

       A.     No.

BNSF’s MSJ App’x at 115–16. As explained above, McIntire was experienced with

BNSF’s FMLA policies and procedures, and he sets forth no justification for his failure to

challenge the approved leave period.

       Therefore, BNSF’s Motion for Summary Judgment on McIntire’s Rehabilitation

Act claim for failure to accommodate should be and hereby is GRANTED.



                                           17
 Case 4:19-cv-00174-P Document 56 Filed 09/21/21      Page 18 of 18 PageID 1126



                                 CONCLUSION

      For the foregoing reasons, the Court finds that McIntire’s Motion for Partial

Summary Judgment should be and hereby is DENIED, BNSF’s Motion for Summary

Judgment should be and hereby is GRANTED, and McIntire’s claims are DISMISSED

with prejudice.

      SO ORDERED on this 21st day of September, 2021.




                                        18
